Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 21, 2016

                                           No. 04-16-00239-CR

                                       IN RE Oscar David PARDO

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On April 18, 2016, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and has determined that relator’s request had become moot. Accordingly, the
petition for writ of mandamus is DENIED AS MOOT. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on April 21, 2016.



                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
  This proceeding arises out of Cause No. 2011CR5260, styled The State of Texas v. Oscar David Pardo, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.